FINAL REJECTION
This is in response to Applicant amendments filed on 09/25/2020 adding Claim 16. Claims 1-11, and 14-16 are examined.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Claim limitations in Claim 4 “means for controlling the position of said mobile slide”; in Claim 5 “means for controlling the speed of rotation; and in Claim 10 “computing means” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “controlling the position”; “controlling the speed”; “controlling the variable section”; and “computing”, respectively, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the limitation “means for controlling the position” is interpreted as “an electric or hydraulic actuator 30”; the limitation “means for controlling the speed of rotation” in claim 5 is interpreted as “computing means 31 (interpreted as FADEC controller) and electrical motor 24”;  
And the limitation “computing means” in claim 10 is interpreted as “FADEC controller or equivalent controller”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the limitation “cooling means” in Claims 1 and 10; the limitation “regulator means” in Claims 1, 2, 4, 7, 8, and 11; and the limitation “means for controlling the speed” in Claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.

Regarding Claim 16: Claim 16 recites “the flow of refrigerant is a function of the pressure at the intake of the first heat exchanger”. It is not clear what physical characteristic value corresponds to the term  “flow”, e.g. flow rate, velocity field derivative, or other characteristics associated to fluid displacement.
In addition, Claim 16 recites limitation “the intake of first heat exchanger” the term “intake” lacks of antecedent basis and it is not clear if the term corresponds to a refrigerant intake or air intake, yielding indefiniteness.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 16 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Regarding Claim 16: Claim 16 recites “flow (interpreted as flow rate) of refrigerant is a function of the pressure at the intake of the first heat exchanger” The flow rate is necessarily a function of the difference of pressure between the exit of the compressor and the entrance of the second heat exchanger, see Poiseuille (Web page< https://en.wikipedia.org/wiki/Hagen%E2%80%93Poiseuille_equation>,  June 12, 2009, retrieved from Internet Archive Wayback Machine on February 22, 2021
<https://web.archive.org/web/20090612100519/https://en.wikipedia.org/wiki/Hagen%E2%80%93Poiseuille_equation >). 
Consequently Claim 16 does not further limit the scope of Claim 2 for which Claim 16 depends thereof. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2; 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nebgen (3,788,066) in view of Doll (US 2006/0042276).

Regarding Claim 1:  Nebgen discloses a turbine engine (open Brayton cycle engine, not numbered, see abstract), comprising: 
at least one oil circuit (Col. 9 L.  17-21 discloses cooling lubricating oil in Brayton cycle turbines, and a fortiori at least one oil circuit to circulate the lubricating oil) and 
cooling means for cooling oil of said oil circuit (Col. 8 L. 62- Col. 9 L. 21 discloses cooling lubricating oil with refrigeration system, i.e. cooling means, present in the invention), the cooling means including:
a refrigerant circuit (see annotated figure I) provided with 
a first heat exchanger (67; Fig. 3) for exchanging heat between a refrigerant (refrigerant, not numbered, see Cl. 10 . L17-26) and air (“ambient air” in Fig. 3) and forming a condenser (“condenser” in Fig. 3), 
a second heat exchanger (61; Fig. 3) for exchanging heat between the refrigerant and the oil of the oil circuit and forming an evaporator (“evaporator”; Fig. 3; see Col. 8 L. 62- Col. 9 L. 21 discloses that discloses cooling oil in addition to air via the refrigeration system and therefore providing heat exchange between the evaporator, i.e. heat extractor, and oil), 
a pressure reducer (expansion valve 76 reduces the pressure of the refrigerant; see Fig. 3 and annotated figure I) mounted downstream (see annotated figure I) from the first heat exchanger and upstream from the second heat exchanger (see annotated figure I), in the a refrigerant flow direction (see arrow direction in 62, 63, 65, and 68; Fig. 3), and 

the cooling means include first regulator means (65; Fig. 3) for regulating a pressure of the refrigerant entering the first heat exchanger (motor 65 actuate the compressor 65, e.g. turn at a predetermine speed, which will regulate, e.g. compress at a predetermined level, a pressure of the refrigerant going through the compressor).

Nebgen is silent regarding wherein the first regulator means is configured to vary the pressure of the refrigerant entering the first heat exchanger as a function of external conditions.

However, Doll teaches a cooling means (refrigeration system 100; Fig. 1) similar as the cooling means of Nebgen, having a first regulator means (152 and 140; Fig. 1) configured to vary a pressure (discharge pressure detected by 122; Fig. 1 and [0031]) of the refrigerant entering a first heat exchanger (106; Fig. 1) as a function (reference map [0031-34] ) of external conditions (ambient temperature detected by 174; Fig. 1 and [0031-34]) (see [0031-34] and Fig. 1 wherein the 152 is actuated following the reference maps that establishes a function between ambient temperature and discharge pressure).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nebgen to have the first regulator means being configured to vary the pressure of the refrigerant entering the first heat exchanger as a function of external conditions, as taught by Doll. Doing so would provide a more efficient 
Regarding the functional language “configured to vary the pressure of the refrigerant entering the first heat exchanger as a function of external conditions” It is noted that while features of an apparatus may be recited either structurally or functionally, Claim 1 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of Claim 1 attempt to define the invention by what it does rather than what it is. Nebgen teaches all of the claim elements of current invention and is capable of performing the recited functions.


    PNG
    media_image1.png
    649
    652
    media_image1.png
    Greyscale

Regarding Claim 2: Nebgen in view of Doll teaches all the limitation of Claim 1, as stated above, and Nebgen further discloses a second regulator means (75; Fig. 3) for regulating a flow of refrigerant entering the first heat exchanger (the throttling valve 75 is driven by 76, i.e. articulated between an open and close position, and thus regulates a flow of refrigerant to the first heat exchanger, see Col. 10 L. 30-33 and Fig. 3).

Regarding Claim 6: Nebgen in view of Doll teaches all the limitation of Claim 1, as stated above, and Doll further teaches the compressor being a centrifugal compressor (see s wherein a speed of rotation of the rotor determines a pressure of the refrigerant (refrigerant, see abstract) at the an outlet (opening between 104 and 102; Fig. 1) of the compressor (the speed at which the compressor is driven, i.e. rotor speed, necessarily determine fluid dynamic characteristics, e.g. pressure, of the refrigerant, see Fig. 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nebgen in view of Doll, because it has been held that a simple substitution of one known element (in this case, the centrifugal compressor of Nebgen) for another (in this case,  the compressor of ref Doll) to obtain predictable results (in this case, compress the refrigerant) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B.
Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396.  Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another. 

Regarding Claim 7: Nebgen in view of Doll teaches all the limitations of Claim 6, as stated above, and Doll further teaches means for controlling the speed of rotation of the rotor (152 and 140, Fig. 1 [0017]).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nebgen to have means for controlling a speed rotation of the rotation of the rotor, as taught by Doll. Doing so would provide the ability to adjust fluid dynamics characteristics of the refrigerant. 
Regarding Claim 8: Nebgen in view of Doll teaches all the limitations of Claim 6, as stated above, as well as, the second regulator means located downstream from the centrifugal compressor (see annotated figure I).

Regarding Claim 11:  Nebgen discloses a cooling system (see annotated figure I) for cooling a fluid (See “cooling fluids” such as fluoro-carbon, oil, not numbered, Col. 8 L. 62- Col. 9 L. 21) of a hot fluid circuit (hot fluid circuit is necessarily present to circulate and/or carry cooling fluids) of an aircraft turbine engine (open Brayton cycle engine, not numbered, see abstract) comprising: 
a refrigerant circuit (see annotated figure I) having: 
a first heat exchanger (67; Fig. 3) forming a condenser (“condenser” in Fig. 3),  for exchanging heat between a refrigerant (refrigerant, not numbered, see Cl. 10 . L17-26) and air (“ambient air” in Fig. 3); a second heat exchanger (61; Fig. 3) forming an evaporator for exchanging heat between the refrigerant and the fluid of the hot-fluid circuit (“evaporator”; Fig. 
a compressor (64, Fig. 3) mounted downstream from the second heat exchanger (see annotated figure I) and upstream from the first heat exchanger (see annotated figure I), in the a refrigerant flow direction (see arrow direction in 62, 63, 65, and 68; Fig. 3); and 
a pressure reducer (expansion valve 76 reduces the pressure of the refrigerant; see Fig. 3 and annotated figure I) mounted downstream from the first heat exchanger (see annotated figure I) and upstream from the second heat exchanger (see annotated figure I): and  


Nebgen is silent regarding wherein the first regulator means is configured to vary the pressure of the refrigerant entering the first heat exchanger as a function of external conditions.

However, Doll teaches a cooling means (refrigeration system 100; Fig. 1) similar as the cooling means of Nebgen, having a first regulator means (152 and 140; Fig. 1) configured to vary a pressure (discharge pressure detected by 122; Fig. 1 and [0031]) of the refrigerant entering a first heat exchanger (106; Fig. 1) as a function (reference map [0031-34] ) of external conditions (ambient temperature detected by 174; Fig. 1 and [0031-34]) (see [0031-34] and Fig. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nebgen to have the first regulator means being configured to vary the pressure of the refrigerant entering the first heat exchanger as a function of external conditions, as taught by Doll. Doing so would provide a more efficient way to cool the oil by providing sufficient and adequate refrigeration need based external environment conditions as well as to detect degradation low refrigerant charge, as well as degradation of performance of the condenser and related components of a refrigeration, as recognized by Doll, see [0003].
Regarding the functional language “configured to vary the pressure of the refrigerant entering the first heat exchanger as a function of external conditions” It is noted that while features of an apparatus may be recited either structurally or functionally, Claim 11 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  The recitations of Claim 1 attempt to define the invention by what it does rather than what it is. Nebgen teaches all of the claim elements of current invention and is capable of performing the recited functions.


Claims 3-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nebgen in view of Doll and further in view of Hattori (2003/0007873).

Regarding Claim 3:  Nebgen in view of Doll teaches all the limitation of Claim 1, but is silent regarding the compressor being a supercharger comprising rotors formed by rotary screws.

However, Hattori teaches a cooling means (refrigeration system, not numbered, [0004]) similar as the cooling means of Nebgen, having a compressor (1, Fig. 6), wherein the compressor is  a supercharger comprising rotors formed by rotary screws (12 and 13, Figs. 1-2);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nebgen in view of Doll to have the compressor being a supercharger comprising rotors formed by rotary screws, as taught by Hattori. Doing so would provide a more reliable and durable compressor, as recognized by Hattori, see [0014]. 

    PNG
    media_image2.png
    1004
    603
    media_image2.png
    Greyscale



Regarding Claim 4: Nebgen in view of Doll and further in view of Hattori teaches all the limitations of Clam 3, as stated above, as well as,  the first regulator means including a mobile slide (see annotated figure II)  having an adjustable position relative to the rotors of the compressor (see annotated figure II), the pressure of the refrigerant at an outlet (26a, Figs. 1(A) and 2(A)) of the compressor being dependent on the position of said slide (the mobile slide, i.e. the internal ratio control valve 3, control the internal volume Vi which is link to the compression pressure P2, i.e. pressure in groove space between screws, see Eq. in [006], which is in turn linked to the discharge pressure Pd, i.e. pressure in 26a in fluid communication with the groove space, see [0008]), the first regulator means including means for controlling the position of said mobile slide (computing device, not numbered, and/or 4, see Fig. 6).
Regarding Claim 5: Nebgen in view of Doll and further in view of Hattori teaches all the limitations of Clam 3, as stated above, and Hattori further teaches the second regulator means including means for controlling a speed rotation of the rotation of the rotors of the compressor (computer device, 11, and 2, see Fig. 6). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nebgen in view of Doll to have means for controlling a speed rotation of the rotation of the rotors of the compressor, as taught by Hattori. Doing so would provide the ability to adjust fluid dynamics characteristics, e.g. flow rate, of the refrigerant, as recognized by Hattori, see [0064]. 

Regarding Claim 9:  Nebgen in view of Doll and further in view of Hattori teaches all the limitations of Clam 3, as stated above, as well as the means for controlling the speed of rotation of at least one rotor of the compressor  comprising an electric motor (2, Fig. 6) controlled by a computer (computer device, not numbered, Fig. 6).

Regarding Claim 10: Nebgen in view of Doll teaches all the limitations of Claim 2, as stated above, and Nebgen further discloses computing means (73, Fig. 3) for determining  an actuation (74, Fig. 3) of the second regulator means (75, 76; Fig. 3) based on input parameters (69, 70; Fig. 3).
Nebgen is silent regarding the computing means being for determining at least one of: a necessary speed of rotation of  rotary screws  of a supercharger; a necessary speed of rotation of the a rotor of the a centrifugal compressor: a necessary section of a variable-section diaphragm; and  a necessary position of the a mobile slide of a twin-screw supercharger, 4 200592.00073/106188898Application No.: 15/563,257 Docket No.: S2688.0073as a function of at least one of: at least one input parameter, including at least one of a temperature of the air outside the turbine engine,  a characteristic of the compressor, a temperature of the oil at one point of the oil circuit, a speed of rotation of the rotor, a speed of rotation of the rotary screws of the compressor, a section of the variable-section diaphragm. and a position of the mobile slide; an oil temperature of oil in the oil circuit; and  a mathematical model of the cooling means.

However, Hattori teaches a cooling means (refrigeration system, not numbered, [0004]) similar as the cooling means of Nebgen in view of Doll, comprising computing means (computing device, not numbered, Fig. 6) for determining at least one of: 

a necessary speed of rotation of the a rotor of the a centrifugal compressor: 
a necessary section of a variable-section diaphragm; and  
a necessary position of the a mobile slide (see annotated figure II) of a twin-screw supercharger (1, fig. 6) ([0059] discloses control valve, i.e. necessary position of the mobile slide, according to the internal volume ratio determined by the computing device”), 4 200592.00073/106188898Application No.: 15/563,257 Docket No.: S2688.0073 as a function of at least one of: - at least one input parameter, including at least one of a temperature of the air outside the turbine engine (cooling condition, see [0061]),  a characteristic of the compressor (inlet pressure Ps and discharge pressure Pd, i.e. pressure ratio provided by the compressor see [0061]), a temperature of the oil at one point of the oil circuit, a speed of rotation of the rotor, a speed of rotation of the rotary screws of the compressor (N, i.e rotor speed, see [0061]), a section of the variable-section diaphragm. and a position of the mobile slide; an oil temperature of oil in the oil circuit; and  a mathematical model of the cooling means (see Eq. in [0004]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nebgen in view of Doll to  have  the computing means being for determining at least one of: a necessary speed of rotation of  rotary screws  of a supercharger; a necessary speed of rotation of the a rotor of the a centrifugal compressor: a necessary section of a variable-section diaphragm; and  a necessary position of the a mobile slide of a twin-screw supercharger, 4 200592.00073/106188898Application No.: 15/563,257 Docket No.: S2688.0073as a function of at least one of: at least one input parameter, including at least one of a temperature of the air outside the turbine engine,  a characteristic of the compressor, a temperature of the oil at one point of the oil circuit, a speed of rotation of the rotor, a speed of rotation of the rotary screws of the compressor, a section of the .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nebgen in view of Doll and further in view of Ito (2017/0191717).

Regarding Claim 14: Nebgen in view of Doll teaches all the limitations of Claim 11, as stated above, and Nebgen further discloses the pressure reducer being built into a duct (68; Fig. 3) of the refrigerant circuit (the pressure reducer, i.e. 76, is affixed to the duct 68, and thud built into the duct 68) connecting the first heat exchanger to the second heat exchanger (68 connects 67 and 61; see Fig. 3).
Nebgen in view of Doll is silent regarding the pressure reducer being formed by a local narrowing of the flow area of the duct.
However, Ito teaches a cooling means (1, Fig. 1) similar as the cooling means of Nebgen, having a pressure reducer (20, Fig. 2) built into a duct (91, 41, 42, 92; Fig. 16) connecting a first heat exchanger (16; Fig. 1) and a second heat exchanger (13; Fig. 1) (expansion valve 20 replaces 14 and 15 in Fig. 1 see [0041] and the duct, i.e. 91, 41, 42, 92, therefore connect 13 and 16), wherein the pressure reducer is formed by a local narrowing (34; Fig. 2) of the a flow area (flow area defined between the first chamber 32 and the second chamber 33) of the duct.
. 


Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nebgen in view of Doll and further in view of Lifson (US 2005/0126191).

Regarding Claim 15: discloses a turbine engine (open Brayton cycle engine, not numbered, see abstract), comprising: 
at least one oil circuit (Col. 9 L.  17-21 discloses cooling lubricating oil in Brayton cycle turbines, and a fortiori at least one oil circuit to circulate the lubricating oil) and 
cooling means for cooling oil of said oil circuit (Col. 8 L. 62- Col. 9 L. 21 discloses cooling lubricating oil with refrigeration system, i.e. cooling means, present in the invention), the cooling means including:
a refrigerant circuit (see annotated figure I) provided with 
a first heat exchanger (67; Fig. 3) for exchanging heat between a refrigerant (refrigerant, not numbered, see Cl. 10 . L17-26) and air (“ambient air” in Fig. 3) and forming a condenser (“condenser” in Fig. 3), 
a second heat exchanger (61; Fig. 3) for exchanging heat between the refrigerant and the oil of the oil circuit and forming an evaporator (“evaporator”; Fig. 3; see Col. 8 L. 62- 
a pressure reducer (expansion valve 76 reduces the pressure of the refrigerant; see Fig. 3 and annotated figure I) mounted downstream (see annotated figure I) from the first heat exchanger and upstream from the second heat exchanger (see annotated figure I), in the a refrigerant flow direction (see arrow direction in 62, 63, 65, and 68; Fig. 3), and 
a compressor (64, Fig. 3) mounted downstream from the second heat exchanger (see annotated figure I) and upstream from the first heat exchanger (see annotated figure I), wherein 
the cooling means include first regulator means (65; Fig. 3) for regulating a pressure of the refrigerant entering the first heat exchanger (motor 65 actuate the compressor 65, e.g. turn at a predetermine speed, which will regulate, e.g. compress at a predetermined level, a pressure of the refrigerant going through the compressor).
Nebgen is silent regarding wherein the first regulator means is configured to increase the pressure of the refrigerant entering the first heat exchanger in response to an increase of a temperature of outside air.

However, Doll teaches a cooling means (refrigeration system 100; Fig. 1) similar as the cooling means of Nebgen, having a first regulator means (152 and 140; Fig. 1) configured to vary a pressure (discharge pressure detected by 122; Fig. 1 and [0031]) of the refrigerant entering a first heat exchanger (106; Fig. 1) in response  to a  temperature of outside air (ambient temperature detected by 174; Fig. 1 and [0031-34]) (see [0031-34] and Fig. 1 wherein the 152 is 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nebgen to have the first regulator means being configured to vary the pressure of the refrigerant entering the first heat exchanger  in response to a temperature of outside air, as taught by Doll. Doing so would provide a more efficient way to cool the oil by providing sufficient and adequate refrigeration need based external environment conditions as well as to detect degradation low refrigerant charge, as well as degradation of performance of the condenser and related components of a refrigeration, as recognized by Doll, see [0003].
Nebgen in view of Doll teaches all the limitations above, but is silent regarding increasing the pressure of the refrigerant in response to an increase of a temperature of outside air.
However, Lifson teaches a cooling system (20; Fig. 1) wherein an increase of the pressure of the refrigerant is associated with an increase of the external temperature (see Fig. 2).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nebgen in view of Doll to have increasing the pressure of the refrigerant in response to an increase of a temperature of outside air, as taught by Lifson. Doing so would allow the system be more efficient by having the refrigerant at equilibrium, as recognized by Lifson see Fig. 2.

.

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nebgen in view of Doll as evidenced by Poiseuiile (Web page< https://en.wikipedia.org/wiki/Hagen%E2%80%93Poiseuille_equation>,  June 12, 2009, retrieved from Internet Archive Wayback Machine on February 22, 2021
<https://web.archive.org/web/20090612100519/https://en.wikipedia.org/wiki/Hagen%E2%80%93Poiseuille_equation >).

Regarding Claim 16: Nebgen in view of Doll teaches all the limitations of Claim 2 as stated above, and further teaches the flow of refrigerant is a function of the pressure at the intake of the first heat exchanger (The flow rate is necessarily a function of the difference of pressure between the exit of the compressor and the entrance of the second heat exchanger, as evidenced by .


Response to Arguments
Applicant’s arguments filed 09/25/2020 have been considered but are not persuasive for the following reasons:
Regarding Claim 1: Applicant argues that Negben in view of Doll fails to teach independent Claim 1. More precisely, Applicant asserts that Doll fails to teach “the first regulator means is configured to vary the pressure of the refrigerant entering the first heat exchanger as a function of external conditions” as in Doll no action on the pressure of the refrigerant is performed and only detection of refrigerant degradation is performed.
However, Doll teaches a refrigeration system with a control panel 140 operatively connected (see line between 140and 152, Fig. 1) to a compressor motor 152 such as a variable speed drive and a motor starter, see [0017] “a variable speed drive and a motor starter”, consequently the variable speed of the compressor motor corresponds to a variable discharge pressure of the refrigerant exiting the compressor and entering the evaporator (i.e. the first heat exchanger).
 	Thus, and as articulated in the previous and outstanding office action Doll teaches the first regulator means that varies the pressure of the refrigerant entering the first heat exchanger.
In addition, Doll teaches an operating map of discharge pressures, i.e. pressure of the refrigerant entering the first heat exchanger, as a function of  ambient temperatures, i.e. external 
Thus, and as articulated in the previous and outstanding office action Doll teaches the pressure of the refrigerant entering the first heat exchanger being a function of external conditions and having  the first regulator means varying this pressure as a function of external conditions.
Furthermore, the limitation under question recites the functional language “configured to vary the pressure of the refrigerant entering the first heat exchanger as a function of external 
As articulated above Doll teaches a refrigeration system with a control panel 140 operatively connected (see line between 140and 152, Fig. 1) to a compressor motor 152 such as a variable speed drive and a motor starter, see [0017] “a variable speed drive and a motor starter”, consequently the variable speed of the compressor motor corresponds to a variable discharge pressure of the refrigerant exiting the compressor and entering the evaporator (i.e. the first heat exchanger), as well as to the sensor 174 that measure ambient temperature, see [0031] “With the system 100 operating, the ambient temperature [i.e. external conditions] (using the ambient temperature sensor 174) […] is measured”.
 	Thus, the regulator means of Doll is capable of varying the pressure of the refrigerant entering the first heat exchanger as function of external conditions.
Nebgen in view of Doll teaches all of the claim elements of Claim 1 and is capable of performing the recited functions.

Regarding Claim 15: Applicant argues that Negben in view of Doll and further in view of Lifson fails to teach independent Claim 15. More precisely, Applicant asserts that Lifson fails to 
However, Applicant mischaracterized the rejection. As articulated above and the previous and outstanding Office Actions, Doll teaches the structure of a first regulator means that varies and is configured to vary the pressure of the refrigerant entering the first heat exchanger in response to external conditions wherein the external conditions are a temperature of outside air”, and Lifson teaches the relationship between an increase in ambient temperature, i.e. temperature of outside air, and an increase  in the pressure in the refrigeration system and a fortiori a pressure at the discharge of the compressor.
Thus Doll in combination with Lifson teaches the first regulator means is configured to increase the pressure of the refrigerant entering the first heat exchanger in response to an increase of a temperature of outside air”, and Negben in view of Doll and further in view Lifson teaches all the limitations of Claim 15.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/R.A.C./Examiner, Art Unit 3741     
/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741